DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on February 1, 2021, has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-11,15-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta, US 7974619 B2, hereinafter “Dutta,” in view of Shen et al., US 20080045259 A1, hereinafter “Shen.”
	Consider claim 1. Dutta discloses:
a method for a communications device in a coverage region of a first cell generated by a non-terrestrial network part of a wireless communications network, the first cell being a serving cell for the communications device (see fig. 1 and column 7 lines 9-13: After entering the implicit registration phase, the MS starts a timer. If the MS does not sense a cellular carrier within a predetermined time period, it means that it is either in a satellite coverage area or it is quasi-static. In either case, an explicit registration to the satellite network can be performed), the method comprising, comprising: 
determining whether the coverage area of the first cell overlaps with a region associated with a coverage area of at least one non-serving cell (see column 3 lines 28-32: It is noteworthy that the MS is always aware of the beam identifier of the satellite network as it always monitors the satellite control channels as an "adjacent cell" of the terrestrial network -adjacent cell reads on overlapping cell). 
Although Dutta suggests determining that the coverage area of the serving cell overlaps with a region associated with a coverage area of at least one non-serving cell, as cited above (see column 3 lines 28-32: It is noteworthy that the MS is always aware of the beam identifier of the satellite network as it always monitors the satellite control channels as an "adjacent cell" of the terrestrial network -adjacent cell reads on overlapping cell) and infrastructure equipment associated with the at least one non-serving cell (see fig. 2 element 240), he is silent regarding initiating measurements of signals transmitted on a frequency which is used for transmissions by infrastructure equipment associated with the at least one non-serving cell.
Shen, in related art, suggests initiating measurements of signals transmitted on a frequency which is used for transmissions by infrastructure equipment associated with the at least one non-serving cell (see fig. 1 and paragraph [0037]: User equipment U1 is currently in cell 102 and is being served by cell site N1. Cell 103 is a neighbor cell and the cell site N2 is not serving UE U1. In this embodiment of closed loop power control, both N1 and N2 monitor the received signal strength from U1, denoted as y1 and y2, respectively. The non-serving cell site N2 generates a power assessment on UE U1, and communicates the power assessment to the serving site of UE U1, i.e. cell site N1, via an inter-cell communication link S1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Shen’s teachings in relation to the claimed invention, thus, by employing information exchange between multiple cellular sites, providing power control that can achieve much better overall system spectral efficiency than the conventional power control method, as suggested by Shen (see paragraph [0023]).
Consider claim 2. Dutta in view Shen teaches claim 1; and Dutta further suggests wherein each of the at least one non-serving cells is a terrestrial cell and the determining whether the coverage area of the first cell overlaps with a region associated with a coverage area of at least one non-serving cell comprises determining whether the coverage area of the first cell overlaps with a region associated with a coverage area of at least one non-serving terrestrial cell (overlapping cell reads on adjacent cell -see column  3 lines 28-32: It is noteworthy that the MS is always aware of the beam identifier of the satellite network as it always monitors the satellite control channels as an "adjacent cell" of the terrestrial network; see also column 7 lines 51-55).
Consider claim 3. Dutta in view Shen teaches claim 1; and Dutta further suggests prior to the determining, performing measurements and transmissions in accordance with a non-terrestrial network mobility scheme (measuring reads on monitoring -see column 3 lines 28-32: It is noteworthy that the MS is always aware of the beam identifier of the satellite network as it always monitors the satellite control channels as an "adjacent cell" of the terrestrial network; see also column 7 lines 51-55: In some embodiments, the MS 320 may continually monitor the satellite carriers as one of the adjacent cells. Hence, roaming to the satellite network can be a relatively quick operation, as scanning of a frequency list need not be involved).
Consider claim 8. Dutta in view Shen teaches claim 1; and Dutta further suggests wherein determining whether the coverage area of the first cell overlaps with a region associated with a coverage area of the at least one non-serving cell comprises: receiving a paging message transmitted by the non-terrestrial network part, the paging message comprising an indication that at least a portion of the coverage region of the serving cell is within a region associated with a coverage area of a cell generated by one or more terrestrial infrastructure equipment (see column 6 lines 47-56: This can reduce communications with the satellite mobile communications network 220, the motivation for which was explained above. The MS is now ready to receive pages on the satellite mobile communications network 220. When there is an incoming call for the MS, the home cellular MSC 215, which may think that the mobile is still in the coverage area of a terrestrial MSC (the one that is supposed to cover the hole), may try to page the MS in the expected LA).
Consider claim 9. Dutta in view Shen teaches claim 1; and Shen further suggests receiving a system information message transmitted by the non-terrestrial network part, the system information message comprising an indication that at least a portion of the coverage region of the serving cell is within a region associated with a coverage area of a cell generated by one or more terrestrial infrastructure equipment (see paragraph [0016]: An embodiment of the present invention provides a method for specifying uplink power control in a wireless cellular communication system, using network-based exchange of system information, related to power control, between cellular sites...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Shen’s teachings in relation to the claimed invention, thus, by employing information exchange between multiple cellular sites, providing power control that can achieve much better overall system spectral efficiency than the conventional power control method, as suggested by Shen (see paragraph [0023]).
Consider claim 10. Dutta in view Shen teaches claim 1; and Dutta further suggests receiving an indication transmitted by the non-terrestrial network part that an identity associated with the wireless communications network is equivalent to an identity associated with another wireless communications network, and the other wireless communications network comprises the infrastructure equipment associated with the at least one non-serving terrestrial cell (see column 8 lines 6-11: It may be noted that the MS 320 preferably will be aware of the overlaying satellite beam ID as it operates in the terrestrial network, as the MS 320 may need to roam to it if there is a hole in the terrestrial coverage. Therefore, monitoring of satellite beam changes may not introduce a burden on the MS 320).
Consider claim 11. Dutta in view Shen teaches claim 1; and Dutta further suggests receiving a frequency indication transmitted by the non-terrestrial network part to the communications device, the frequency indication comprising an indication of the frequency which is used for transmissions by infrastructure equipment associated with the at least one non-serving cell (see column 3 lines 21-32: Some embodiments of the invention involve synchronizing the registration and the location data of the MS in the terrestrial and satellite networks through a link between the home location registers of the two network. In other embodiments, this synchronization may be performed by the MS unilaterally leaving the terrestrial network when it detects that the beam identifier of a forward control channel of the satellite network has changed and performing a location update. It is noteworthy that the MS is always aware of the beam identifier of the satellite network as it always monitors the satellite control channels as an "adjacent cell" of the terrestrial network).
Claim 15 claims a method for the infrastructure equipment in method of claim 1, wherein Dutta further suggests transmitting an indication in a non-terrestrial cell generated by the non-terrestrial network part that a coverage area of the non-terrestrial cell overlaps with a region associated with a coverage area of at least one cell generated by another infrastructure equipment (see column 3 lines 65-67 through column 4 lines 1-2: For example, the satellite mobile communications system may be operative to store information identifying the mobile station in a location register thereof responsive to the registration of the mobile station with the terrestrial mobile communications system). Therefore, similar rejection rationale applies.
Consider claim 16. Dutta in view Shen teaches claim 15; and Shen further suggests determining whether the coverage area of the non-terrestrial cell overlaps with the region associated with the coverage area of the at least one cell generated by the other infrastructure equipment, wherein transmitting the indication is in response to determining that the coverage area of the non-terrestrial cell generated by the non-terrestrial network part overlaps with the region associated with the coverage area of at least one cell generated by another infrastructure equipment (see fig. 1 and paragraph [0037]: User equipment U1 is currently in cell 102 and is being served by cell site N1. Cell 103 is a neighbor cell and the cell site N2 is not serving UE U1. In this embodiment of closed loop power control, both N1 and N2 monitor the received signal strength from U1, denoted as y1 and y2, respectively. The non-serving cell site N2 generates a power assessment on UE U1, and communicates the power assessment to the serving site of UE U1, i.e. cell site N1, via an inter-cell communication link S1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Shen’s teachings in relation to the claimed invention, thus, by employing information exchange between multiple cellular sites, providing power control that can achieve much better overall system spectral efficiency than the conventional power control method, as suggested by Shen (see paragraph [0023]).
Consider claim 17. Dutta in view Shen teaches claim 15; and Shen further suggests wherein each of the at least one cell generated by another infrastructure equipment is a terrestrial cell generated by terrestrial infrastructure equipment, and the indication comprises an indication that the coverage area of the non-terrestrial cell generated by the non-terrestrial network part overlaps with a region associated with a coverage area of at least one terrestrial cell (see [0008]: The utilization of WCDMA and OFDMA technology allows cells belonging to the same or different NodeBs and even controlled by different RNC to overlap and still use the same frequency (in fact, the whole network can be implemented with just one frequency pair). The effect is utilized in soft handovers).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Shen’s teachings in relation to the claimed invention, thus, by employing information exchange between multiple cellular sites, providing power control that can achieve much better overall system spectral efficiency than the conventional power control method, as suggested by Shen (see paragraph [0023]).
Consider claim 18. Dutta in view Shen teaches claim 15; and Dutta further suggests transmitting a paging message, the paging message including the indication (see column 6 lines 47-56: This can reduce communications with the satellite mobile communications network 220, the motivation for which was explained above. The MS is now ready to receive pages on the satellite mobile communications network 220. When there is an incoming call for the MS, the home cellular MSC 215, which may think that the mobile is still in the coverage area of a terrestrial MSC (the one that is supposed to cover the hole), may try to page the MS in the expected LA).
Consider claim 19. Dutta in view Shen teaches claim 15; and Shen further suggests transmitting a system information message, the system information message including the indication (see paragraph [0016]: An embodiment of the present invention provides a method for specifying uplink power control in a wireless cellular communication system, using network-based exchange of system information, related to power control, between cellular sites...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Shen’s teachings in relation to the claimed invention, thus, by employing information exchange between multiple cellular sites, providing power control that can achieve much better overall system spectral efficiency than the conventional power control method, as suggested by Shen (see paragraph [0023]).
Consider claim 20. Dutta in view Shen teaches claim 15; and Dutta further suggests wherein the indication comprises an indication that an identity of the wireless communications network is equivalent to an identity of another wireless communications network, and the other wireless communications network comprises the other infrastructure equipment (see column 8 lines 6-11: It may be noted that the MS 320 preferably will be aware of the overlaying satellite beam ID as it operates in the terrestrial network, as the MS 320 may need to roam to it if there is a hole in the terrestrial coverage. Therefore, monitoring of satellite beam changes may not introduce a burden on the MS 320).
Consider claim 21. Dutta in view Shen teaches claim 15; and Shen further suggests wherein the infrastructure equipment is the non-terrestrial base station (see paragraph [0016]: An embodiment of the present invention provides a method for specifying uplink power control in a wireless cellular communication system, using network-based exchange of system information, related to power control, between cellular sites...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Shen’s teachings in relation to the claimed invention, thus, by employing information exchange between multiple cellular sites, providing power control that can achieve much better overall system spectral efficiency than the conventional power control method, as suggested by Shen (see paragraph [0023]).
Claim 23 claims a method for a core network equipment in the methods of claims 1 and 15; and different from claims 1 and 15, this claim incorporates tracking area update, which is suggested by Dutta (see column 7 lines 1-3: When the mobile senses a readable cellular carrier again, it can roam back to the terrestrial cellular network 210 and perform a location area update). Therefore, similar rejection rationale applies.
Claims 4, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta, US 7974619 B2, hereinafter “Dutta,” in view of Shen et al., US 20080045259 A1, hereinafter “Shen,” as applied to claim 3, further in view of Ananth et al., US 20170272131 A1, hereinafter “Ananth.”
Consider claim 4. Dutta in view of Shen teaches claim 3, but is silent regarding transmitting uplink reference symbols to the non-terrestrial network part.
Ananth, in related art, suggests transmitting uplink reference symbols to the non-terrestrial network part (see paragraph [0065]: The second approach allows the controller 130 to listen to the UE uplink transmissions (e.g., sounding reference signal (SRS), which is the uplink channel quality evaluation). In particular, the controller 130 may listen to UEs 200 connected to the non-terrestrial network 100b that are in the proximity of the terrestrial cell).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ananth’s teachings in relation to the claimed invention, thus providing means to mitigate the interference between terrestrial signals 102 and non-terrestrial signals, as discussed by Ananth (see paragraph [0066]).
Consider claim 5. Dutta in view of Shen teaches claim 3, but is silent regarding wherein, in accordance with the non-terrestrial network part mobility scheme, the communications device periodically determines a location of the communications device and transmits an indication of the location of the communications device to the non-terrestrial network part.
Ananth, in related art, suggests wherein, in accordance with the non-terrestrial network part mobility scheme, the communications device periodically determines a location of the communications device and transmits an indication of the location of the communications device to the non-terrestrial network part (see paragraph [0065]: ... The controller 130 may identify the UEs 200 to listen to, based on neighbor cell measurement reports, as an example, or location data as an another example...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ananth’s teachings in relation to the claimed invention, thus providing means to mitigate the interference between terrestrial signals 102 and non-terrestrial signals, as discussed by Ananth (see paragraph [0066]).
Consider claim 12. Dutta in view of Shen teaches claim 1, but is silent regarding determining a location of the communications device; determining whether the location of the communications device is within a pre-determined region associated with the at least one non-serving cell.
Ananth, in related art, suggests determining a location of the communications device; determining whether the location of the communications device is within a pre-determined region associated with the at least one non-serving cell (see paragraph [0065]: ... The controller 130 may identify the UEs 200 to listen to, based on neighbor cell measurement reports, as an example, or location data as an another example...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Ananth’s teachings in relation to the claimed invention, thus providing means to mitigate the interference between terrestrial signals 102 and non-terrestrial signals, as discussed by Ananth (see paragraph [0066]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta, US 7974619 B2, hereinafter “Dutta,” in view of Shen et al., US 20080045259 A1, hereinafter “Shen,” as applied to claim 3, further in view of Wharton et al., US 9628168 B2, hereinafter “Wharton.”
Consider claim 6. Dutta in view of Shen teaches claim 3, but is silent regarding wherein in accordance with the non-terrestrial network part mobility scheme, the communications device refrains from measuring signals transmitted on frequencies not used by one or more non-terrestrial network parts.
Wharton, in related art, suggests wherein in accordance with the non-terrestrial network part mobility scheme, the communications device refrains from measuring signals transmitted on frequencies not used by one or more non-terrestrial network parts (see column 11 lines 1-21: The other satellite communication system 502 may have a terrestrial coverage area that at least partially overlaps that terrestrial coverage area of the particular satellite communication system 500. For example, one or more spot beams provided by the other satellite communication system 502 may at least partially overlap one or more spot beams provided by the particular satellite communication system 500. The other satellite communication system 502 may receive interference information from its own satellite terminals and/or other communication or monitoring equipment in order to overcome or avoid such interference. Typically, different satellite communication systems have not shared interference information with one another. Here it is being proposed that different satellite communication systems share interference information with each other for the mutual benefit of both systems, by contracting or otherwise agreeing to do so. Alternatively, a signal monitoring system may provide services to monitor specific frequency bands in one or more coverage areas for general or specific types of signals and report to a service consumer, such as a satellite communication system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Wharton’s teachings in relation to the claimed invention, thus providing means for managing external interference in a satellite communication system, as suggested by Wharton (see column 11 lines 21-29).
Consider claim 7. Dutta in view of Shen teaches claim 3, but is silent regarding wherein, in accordance with the non-terrestrial network part mobility scheme, the communications device measures signals transmitted only on frequencies used by one or more non-terrestrial network parts.
Wharton, in related art, suggests wherein, in accordance with the non-terrestrial network part mobility scheme, the communications device measures signals transmitted only on frequencies used by one or more non-terrestrial network parts (see column 11 lines 1-21: The other satellite communication system 502 may have a terrestrial coverage area that at least partially overlaps that terrestrial coverage area of the particular satellite communication system 500. For example, one or more spot beams provided by the other satellite communication system 502 may at least partially overlap one or more spot beams provided by the particular satellite communication system 500. The other satellite communication system 502 may receive interference information from its own satellite terminals and/or other communication or monitoring equipment in order to overcome or avoid such interference. Typically, different satellite communication systems have not shared interference information with one another. Here it is being proposed that different satellite communication systems share interference information with each other for the mutual benefit of both systems, by contracting or otherwise agreeing to do so. Alternatively, a signal monitoring system may provide services to monitor specific frequency bands in one or more coverage areas for general or specific types of signals and report to a service consumer, such as a satellite communication system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Wharton’s teachings in relation to the claimed invention, thus providing means for managing external interference in a satellite communication system, as suggested by Wharton (see column 11 lines 21-29).
Pertinent Prior Art
12.	The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., overlapping coverage in heterogeneous networks
US 20220337310 A1	US 20220279404 A1	US 20220104175 A1
US 20210329518 A1	US 20210306927 A1	US 20210144612 A1
US 20210119698 A1	US 10547375 B1		US 10326852 B2
US 10244385 B2		US 10165452 B2		US 10123218 B1
US 20180176900 A1	US 9942936 B2		US 9807544 B2
US 9476715 B2		US 9408095 B2		US 8868086 B2
US 7477694 B2		US 20080045260 A1	US 7035646 B2.
Conclusion
Any response to this Office Action should be faxed to (571) 273-  or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
November 18, 2022